Ludeling, C. J
The record in this case was destroyed with the court house hy fire, and the parties have submitted this appeal on a statement of facts
It appears that Henderson had a judgment against Benjamin Temple and others. That having issued execution, under this judgment, and seized all the property of said Temple, B. W. Smith, another judgment creditor of Benjamin Temple, enjoined the sale, on the grounds that the judgment was based on obligations given for the price of slaves, that the property seized was subject to a judicial mortgage resulting from the registration of his judgment against Benjamin Temple, that the property seized was insufficient to satisfy both judgments, and that the sale thereof would result to his injury, and lie prayed that the judgment of Honderson might be annulled', and that his injunction might he perpetuated.
A motion to dissolve this injunction, on the face of the papers, was filed, and the prescription of one j^ear against the right to sue for the nullity of the judgment was pleaded. That admitted the truth of the allegations of the petition.
The question presented for decision is, whether one judgment creditor, with a judicial mortgage on property of the common debtor, can interpose to prevent the execution of the judgment of another creditor, on the ground that said judgment was rendered on obligations given for the price of persons, when it is shown that the property of the common debtor is insufficient to pay both judgments.
The plaintiff contends that under the jurisprudence of this State, settled before the adoption of the constitution, such obligations were invalid and void, and that article 128 of the constitution declared them *650null and void, and prohibited the courts of this State from enforcing all such obligations.
The defendant, on the other hand, invokes article 149 of the constitution as recognizing the right to enforce all judgments rendered between the twenty-sixth of January, 1801, and the date when the constitution was adopted
It is evident that this construction of article 149 of the constitution would make it conflict with articles 127 and 128 of the constitution. These articles declare that “ all contracts for the sale of persons or for Confederate treasury notes are null and void,” and they prohibit the courts of this State from enforcing such contracts.
“A judgment neither creates, adds to nor detracts from the debt of the party against whom it is rendered. It only declares its existence, Axes its amount and secures to the creditor the means of enforcing its payment.” 10 R. 412; Gustine v. Union Bank of Louisiana, 18 L. R. 414; 9 Rob. 119
It is a necessary step to enforce obligations, and without which courts can not enforce them.
If, therefore, the courts lend their aid to execute judgments they necessarily enforce the contracts which form the basis of the judgments.
In construing a law or a constitution, we should so interpret it as to make all its parts harmonize if possible. The construction contended for by defendants should be rejected, therefore, if the article be susceptible oí any other which will make it harmonize with articles 127 and 128 of the constitution
Article 149 was intended as a statute of repose in all matters when not inconsistent with the provisions of the constitution itself. It was intended to cure defects in proceedings resulting from the supposed want oí authority in the officers in power in the State during the rebellion, and after, up to the period when the constitution was adopted, and all other defects which it was competent for the State, in the exercise of its limited sovereign power, to cure. But it was not designed to apply to judgments or judicial proceedings radically null. Eor instance, it could not have been intended to validate a judgment rendered on a forged instrument, or a judicial sale without any judgment or order whatever. At the period when the convention which framed the constitution was convoked, it had been repeatedly decided that obligations for the sale of persons were invalid. The convention manifested its approval of those decisions by incorporating in the constitution articles 127 and 128. If the jurisprudence of Louisiana on the subject of obligations for slaves and for Confederate money had not been regarded as correctly settled, in accordance with the views expressed in Wainright v. Bridges and other eases, it is quite certain *651that those articles -would not have been incorporated in the constitution ; for, if those obligations were valid, the convention had not the power to impair them under the Constitution of the United States. They had not the power to impair the obligation of a contract, whether evidenced by a note or judgment.
It can not be presumed that the members of the Constitutional Convention were ignorant of the fact that before this court had decided the case of Wainright v. Bridges, judgments recognizing the validity of obligalions for slaves had been rendered throughout the State; nor can it be presumed that, knowing this, the Convention intended that courts should enforce these contracts which were in judgments, when they emphatically declared “ all contracts for the sale of persons null and void,” and prohibited their enforcement by the courts of this State. What is clear in one part of the law may be called iu aid to explain what is doubtful in another. C. C. art. 17.
But this question has already been decided. In Henderson v. Montgomery, this court said: “We consider that there is nothing now to sustain an appeal; that the judgment or order appealed from being in conflict with the fundamental and paramount law of the land, is an utter nullity, and the parties must be left where they were when it was struck with nullity. 18 An. 211.
In Thomas v. Hacket, we held that a twelve months’ bond, on which a fieri facias had been issued, and a part of it had been collected, was invalid, and we ordered the cancellation of the mortgage resulting from its registry because it was given for slaves sold at a sheriff’s sale. 21 An. 164. In Sandidge v. Sanderson, 21 An. 757, Satterfield v. Spurlock, 22 An. 771, and numerous other cases, this court has perpetuated injunctions arresting the sales of property under orders of seizures and sales, on the ground that slave contracts could not be enforced in this State. And in Henderson v. Mutual Insurance Company, we held that ■one judgment creditor could attack the judgment of another creditor of the common debtor and show that the judgment was a nullity because predicated on Confederate money, the court said: “Admitting the correctness of the legal position assumed by him, he is successfully met by the plea to the validity of his judgment which is not yet executed. His answers to the interrogatories leave no doubt that the said judgment was based on a contract or agreement the .consideration of which was Confederate money, and is therefore null. To render the di cree -asked for by him would be to enforce a prohibited agreement. Article 127 Constitution; 23 An. Thus the question has been decided in almost every shape that it could be presented.
It is therefore ordered and adjudged that the judgment of the district court be annulled, and that there be judgment in favor of the plaintiff perpetuating the injunction, and for costs of both courts.